DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 50-52, 56-64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Battaglia (US 5,524,641) in view of Newton et al. (US 2012/0174282) and Toronjo (US 9,629,397).
Regarding claims 50-52, Battaglia teaches a user-worn appliance to protect against bodily injuries (“shield system for protecting a curved object”) (Col. 1, Lines 10-11) The appliance 
Battaglia is silent with respect to the support and spacing ridges having at least one cell of a lattice having an auxetic geometry.
Newton teaches a garment having a base layer and a flexible layer (Pg. 2, Paragraph [0070]). The base layer may be designed as any suitable garment for an activity, such as upper body or lower body garments, or may be designed for a particular activity, including hockey, football, or any other sport (Pg. 3, Paragraph [0071]). The flexible layer may be formed from various materials including a polyolefin material (Pg. 3, Paragraph [0073]). There may be various 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the core of the panels of Battaglia such that the lattice pattern of the cores to provide for increased air flow are formed as either the honeycomb structure or a lattice of an auxetic pattern as taught by Newton which also teaches the use of a polyolefin material for providing breathability in garments for sports including football and hockey.
Battaglia is additionally silent with respect to the core of the panels comprising a flexure region adapted to unbend in the event that the pad is curved about an axis aligned to inhibit strain in the support ridge from causing deflection of the spacing ridge and the unbending results in the ridges partially straightening, that flexure region being operable to unbend more in a distal portion of the flexure region, distal from the first major surface, than in a proximal portion proximal to the first major surface, and being configured so that unbending of the flexure region causes the support ridge to at least partially straighten.
However, the applicant's specification lists polymer foams, including polyethylene foams, as an acceptable material for the flexible pads of applicant's invention (Applicant's Specification, Pg. 1, Lines 28-32) and due to Battaglia having a similar structure as compared to applicant's structure being a closed shape formed from the first and second spacing ridges and the first and second support ridges extending from the spacing ridges, one would identify the core of the panels having a lattice or a honeycomb structure to intrinsically have a flexure region adapted to unbend in the event that the pad is curved about an axis aligned to inhibit strain in 
Additionally, Battaglia teaches the vest may be tailored for different sports or other applications by attaching geodesic domes in locations likely to be impacted including the head (Col. 3, Lines 19-26). 
Battaglia is silent with respect to the vest with the auxetic structure as discussed above with respect to Battaglia in view of Newton as being utilized as a liner for a helmet. 
Toronjo teaches garments, padding, bags or other products configured to be worn or carried on the body (Col. 1, Lines 14-16). The articles of apparel are provided with a base layer and an auxetic layer coupled to the base layer defining a repeating pattern of voids (Col. 1, Lines 55-60). The segments forming the cells of the auxetic layer may comprise a foam material such as polyethylene (Col. 5, Lines 50-67). One application of the auxetic structures includes the arrangement of the auxetic structure in a skull cap as illustrated in figure 4 (Col. 9, Lines 15-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the auxetic foam structure of Battaglia in view of Newton which may be formed for the protection of the head with the geodesic domes such that the vest of Battaglia is formed as a skull cap as taught by Toronjo which additionally teaches the use of cells of foam 
Regarding claim 56, Battaglia teaches the panels with the lattice structure as discussed above with respect to claim 50. 
Battaglia is silent with respect to the lattice of the cores comprising a flexure region adapted to unbend in the event that the pad is curved about an axis aligned to inhibit strain in the support ridge from causing deflection of the spacing ridge and the unbending results in the ridges partially straightening. 
However, the applicant's specification lists polyethylene foam as an acceptable material for the flexible pads of applicant's invention (Applicant's Specification, Pg. 1, Lines 28-32) and due to Battaglia having a similar structure as compared to applicant's structure being a spacing ridge and a support ridge extending from the spacing ridge, one would identify the panels of the base vest having a lattice structure having the auxetic pattern to intrinsically have a flexure region adapted to unbend in the event that the pad is curved about an axis aligned to inhibit strain in the support ridge from causing deflection of the spacing ridge and the unbending results in the ridges partially straightening. 
Regarding claim 57, Battaglia teaches the panels with the lattice structure as discussed above with respect to claim 50. 
Battaglia is silent with respect to the lattice of the cores arranged to enable ridge displacement that increases with distance from the surface of the domes.
However, the applicant's specification lists polyethylene foam as an acceptable material for the flexible pads of applicant's invention (Applicant's Specification, Pg. 1, Lines 28-32) and due to Battaglia having a similar structure as compared to applicant's structure being a spacing ridge and a support ridge extending from the spacing ridge, one would identify the panels of the 
Regarding claim 58, Battaglia teaches the panels with the lattice structure as discussed above with respect to claim 50. The lattice of the core extends across the panels of which is a part of and therefore acts as a meandering pattern across the base vest.
Regarding claims 59-61 and 66, Battaglia teaches the panels with the lattice structure as discussed above with respect to claim 50. The appliance teaches a foam core covered with material on both sides (“integrally formed with the pad” & “the ridges lie along a first major surface of the pad” & “further comprising a shield shell”) (Col. 4, Lines 61-62; Fig. 4). As a result of the cores of the panels being covered on both sides, the honeycomb or lattice structure will be aligned with the direction of curvature as well as with the contour of the shield.
Regarding claim 62, Battaglia teaches the panels with the lattice structure as discussed above with respect to claim 50. As discussed above, there may be a variety of panels on the base vest. 
Regarding claim 63, Battaglia teaches the panels with the lattice structure as discussed above with respect to claims 50 and 62. As illustrated in figure 1, the panels are configured to align and protect the areas of the body to which the panels correspond to (“the shell is adapted to fit an object to be protected to align the shell with respect to the object so selected regions of the shell align with corresponding selected regions of the object”).
Regarding claim 64, Battaglia teaches the panels with the lattice structure as discussed above with respect to claims 50 and 62-63. As discussed above, two panels are arranged to cover the chest but are separated by the zipper (“at least two pads, coupled together, and adapted to fit into the shell so the pads are arranged adjacent two spatially separated regions of the object”) (Fig. 1).

Response to Arguments
Applicant's arguments filed 10/9/2020 have been fully considered but they are not persuasive.
On pages 6-10, applicant argues that one of ordinary skill in the art would not have modified the honeycomb structure of Battaglia in view of Newton nor Toronjo. Applicant argues this by stating that Battaglia is directed towards a protective body appliance to prevent injury which include geodesic domes having a unique high strength to weight ratio and a base vest utilizing a honeycomb structure for strength and breathability, although the strength property is most desired. Applicant additionally cites column 3, lines 38-40 which teaches alternate geodesic dome structures are somewhat heavier and provide less ventilation and are, therefore, less desirable. Applicant further argues that Battaglia and Newton are directed towards completely separate inventions such that Newton teaches athletic garments with void patterns formed to increase breathability of the garment and fails to teach the improvement of protecting the user similar to Battaglia. Furthermore, applicant argue Toronjo similarly does not cure the deficiencies of Battaglia such that Toronjo fails to teach the improvement in strength to weight ratio as appreciate by Battaglia in which applicant provides evidence that the honeycomb structure would exhibit this strength to weight ratio is preferred in aerospace industries.
The examiner notes that the rejection teaches the base vest containing the honeycomb foam structure to teach the spacing and support ridges with the flexure regions of applicant’s claimed invention, not the geodesic domes. Applicant’s arguments appear to be based around this honeycomb structure providing this high strength to weight ratio. This is not the case in that each mention of a high strength to weight ratio is in conjunction with the geodesic domes and not the base vest with the honeycomb foam structure that is relied upon in the rejection (See or a lattice structure.” Therefore, Battaglia appreciates other structural foam configurations. Additionally, Battaglia teaches the foam used for the honeycomb structure may be formed of a crosslinked polyolefin (Col. 5, Lines 2-3). Newton also teaches the flexible material being formed from a polyolefin (Pg. 3, Paragraph [0073]). Additionally, the flexible material may be a void forming lattice structures including honeycomb structures and auxetic patterns (Pg. 5, Paragraph [0093], Figs. 4-5, Figs. 11-12). Therefore, Newton recognizes the two as being interchangeable embodiments for athletic garments. The examiner contends that the combination of Battaglia in view of Newton is proper such that Battaglia and Newton teach essentially the same field of endeavor, the rejection is based on the base vest with the honeycomb foam pattern and not the geodesic domes, and Battaglia appreciates other foam structures besides that of a honeycomb and Newton additionally teaches honeycomb structures as well as others including auxetic structures.

In conclusion, the examiner contends that the rejection in view of Battaglia, Newton and Toronjo teaches applicant’s claimed invention such that the base vest of Battaglia is formed from a honeycomb or other lattice shape foamed structure, Newton teaches the use of an auxetic structure in athletic garments, and Toronjo teaches the structure as being used in skull caps. Lastly, the current rejection is made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783